NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4653-18T2

MICHAEL ELIAS,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

          Respondent-Respondent.


                   Argued November 12, 2020 – Decided January 27, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. 3-108858.

                   Timothy J. Prol argued the cause for appellant
                   (Alterman & Associates, LLC, attorneys; Stuart J.
                   Alterman and Timothy J. Prol, on the briefs).

                   Thomas R. Hower argued the cause for respondent
                   (Robert Seymore Garrison, Jr, attorney; Melissa H.
                   Raksa, Assistant Attorney General, of counsel; Porter
                   R. Strickler, Deputy Attorney General, on the brief).
PER CURIAM

      Michael Elias appeals from a May 14, 2019 final agency decision rendered

by the Board of Trustees, Police and Firemen's Retirement System of New

Jersey (PFRSNJ), imposing a total forfeiture of his five years, eight months of

service credit at the Bergen County Sheriff's Department (BCSD). The total

forfeiture made Elias ineligible for ordinary disability retirement benefits. We

now vacate and remand to PFRSNJ.

      We direct the agency to add to its analysis Elias's military service-based

post-traumatic stress disorder (PTSD) and drug problems. This reconsideration

must include a full discussion of the second Uricoli factor, given that less than

a week before he filed for ordinary disability, Elias was found unfit for duty due

to his mental health status by BCSD's own clinical psychologist. See Uricoli v.

Bd. of Trs., Police & Firemen's Ret. Sys., 91 N.J. 62, 77-78 (1982); N.J.S.A.

43:1-3(c)(2). PFRSNJ also indicated, contrary to the record, that Elias had no

other public employment and service, the Uricoli sixth factor. See Uricoli, 91

N.J. at 78; N.J.S.A. 43:1-3(c)(6). The agency should have weighed in the

balance petitioner's prior honorable service in the Marine Corps, including

significant combat experience. Ibid. The Board did not consider that the nature

of the offenses, Uricoli factor seven, may have been "strongly mitigated by

                                                                          A-4653-18T2
                                        2
appellant's psychological background."      T.J.M. v. Bd. of Trs. of Police &

Firemen's Ret. Sys., 218 N.J. Super. 274, 280 (App. Div. 1987); see Uricoli, 91

N.J. at 78; N.J.S.A. 43:1-3(c)(7). Nor does the record appear to support the

PFRSNJ finding regarding the ninth Uricoli factor. See Uricoli, 91 N.J. at 78;

N.J.S.A. 43:1-3(c)(9). Elias's misconduct did not result in personal gain, nor

did it involve moral turpitude. Ibid. Additionally, PFRSNJ found the eleventh

factor weighed in favor of forfeiture—which is not supported by the record. See

Uricoli, 91 N.J. at 78; N.J.S.A. 43:1-3(c)(11). That factor requires consideration

of the petitioner's "personal circumstances . . . as they bear upon the justness of

the forfeiture." Ibid.

      Elias served in the United States Marine Corps from August 2003 to

November 2007. He spent seven months in active duty in Iraq, where he was

injured at least twice. At the time of his discharge, Elias received a partial

disability pension for hearing loss and a knee injury. He married a woman he

met while stationed in Japan. The couple divorced, and despite the award of

joint legal custody, Elias's wife returned to her native country with the parties'

children. Elias has not seen them for years, and despite his efforts, has not been

able to compel her return.




                                                                           A-4653-18T2
                                        3
      When Elias underwent a fitness for duty evaluation in July 2015, after

having been found sleeping in his car in the parking lot when he should have

been reporting for duty at the jail, he told the psychologist he had nightmares

and flashbacks from his time in Iraq. While in Iraq, Elias was shot twice and

was a passenger in a truck exploded by a roadside bomb. He claimed sixteen

"kills." Elias was diagnosed as suffering from "active psychopathology and

elevated risk for significant substance dependence . . . [and] a high probability

for [PTSD]." The report also stated he was "unfit for duty for an indefinite, and

likely, extended period of time."

      Before the incident that triggered the evaluation, Elias accumulated an

extensive disciplinary history within a very short period of time. Between

October 29, 2014, and December 13, 2014, Elias failed to conduct post checks

and inspections, documented post checks that were not completed, failed to

engage in the distribution of razors to the inmates at the jail, was observed using

his cell phone at a supervision post while a nurse dispensed medication to

inmates, and showed his personal cell phone to an inmate classified as "highest

security" during the inmate's scheduled hour out.          As a result of these

documented infractions, occurring over eleven days in less than two months, a

preliminary notice of disciplinary action was issued against him, a settlement


                                                                           A-4653-18T2
                                        4
agreement was reached, and he was suspended for 120 working days without

pay. When Elias fell asleep in his car on July 13, 2015, he had completed his

suspension. One month after the fitness for duty examination, he resigned from

the BCSD.

      On July 27, 2015, petitioner filed an ordinary disability retirement benefits

application, citing the fitness evaluation and his PTSD diagnoses as conditions

making him unable to continue to work. As of October 2015, a Veteran's

Administration doctor increased petitioner's disability rating to 100%.

      After the July 12, 2016 PFRSNJ denial of the petition based on total

forfeiture of his service and salary, citing to "the egregious nature of [his]

misconduct[,]" the matter was transferred to the Office of Administrative Law

as a contested case. See N.J.S.A. 52:14B-1 to -15; N.J.S.A. 52:14F-1 to -13.

The Administrative Law judge (ALJ) disagreed.

      Applying the Uricoli factors, as codified in N.J.S.A. 49:1-3, the ALJ

concluded that Elias should not forfeit any benefits, and should be permitted to

apply for an ordinary disability pension. He found as a fact that defendant had

honorably served in the United States Marine Corps, that there was "not a

scintilla of evidence that any of petitioner's actions" resulted in personal gain,

or constituted acts of moral turpitude.         The ALJ reasoned that, by a


                                                                           A-4653-18T2
                                        5
preponderance of the credible evidence, Elias's disciplinary infractions "were

caused by PTSD."      For a petitioner with no prior disciplinary history, the

forfeiture of all service time was unwarranted, and not in accord with Uricoli,

which directs the forfeiture of pension benefits "is reserved for the most

egregious cases."

      Elias raises three points on appeal:

            POINT I. THE BOARD ERRED AS A MATTER OF
            LAW BY ORDERING THE TOTAL FORFEITURE
            OF APPELLANT'S SERVICE CREDIT BECAUSE
            SAME IS AN EXCESSIVE SANCTION NOT
            SUPPORTED BY THE TOTALITY OF THE
            EVIDENCE.

            POINT II. AS A MATTER OF LAW THE BOARD
            INCORRECTLY     APPLIED   THE      URICOLI
            FACTORS AS CODIFIED IN N.J.S.A. 43:1-3 AND
            THEREFORE THE TOTAL FORFEITURE OF
            APPELLANT'S CREDIT SHOULD BE REVERSED.

            POINT   III.   THE   BOARD'S  DECISION
            EVIS[C]ERATING   APPELLANT'S   PENSION
            CREDIT WAS ARBITRARY, CAPRICIOUS, AND
            UNREASONABLE AND WAS NOT SUPPORTED
            BY SUBSTANTIAL CREDIBLE EVIDENCE IN THE
            RECORD, THEREFORE THE BOARD'S DECISION
            MUST BE REVERSED.

      We are mindful of the highly deferential standard of review of

administrative decisions.     "Ordinarily, an appellate court will reverse the

decision of an administrative agency only if it is arbitrary, capricious, or

                                                                       A-4653-18T2
                                        6
unreasonable or it is not supported by substantial credible evidence in the record

as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980). "The

precise issue is whether the findings of the agency could have been reached on

substantial credible evidence in the record, considering the proofs as a whole."

In re Hess, 422 N.J. Super. 27, 34 (App. Div. 2011). In this case, PFRSNJ's

discussion omitted portions of the record.

      The incomplete application of the Uricoli and statutory factors requires a

remand for the Board to take into account Elias's full history.          Without

considering his prior honorable military duty, and the fact his PTSD and its

aftermath likely caused his disciplinary infractions, the Board was able to

characterize Elias's conduct over the course of one and one-half months as

egregious. We do not mean by this remand to minimize the gravity of his

disciplinary infractions—they plainly could have jeopardized the safety of both

inmates and co-workers at the facility.

      Uricoli factors, however, "must be balanced and then weighed in terms of

the goals to be achieved under the pension laws . . . to induce people to enter

public employment and continue faithful and diligent employment and to furnish

public employees with employment stability and financial security." Uricoli, 91

N.J. at 78; N.J.S.A. 43:1-3(c)(12). "It is virtually axiomatic that statutory


                                                                          A-4653-18T2
                                          7
pension provisions are to be liberally construed in favor of public employees."

Widdis, 238 N.J. Super. at 78. Thus, we remand for the Board to take a second

look at Elias's history and status, viewed through the prism of the Uricoli factors,

before deciding the issue of forfeiture.

      Vacated and remanded for reconsideration in accord with this decision.

We do not retain jurisdiction.




                                                                            A-4653-18T2
                                           8